DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 5 is objected to because of the following informalities:  line 2, “self-centring” should be changed to –self-centering—.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 3, “self-centred” should be changed to –self-centered—.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 12, “another” should be changed to –another;—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The claims recite “a thrust-bearing element”. However, this specific type of bearing has not been disclosed throughout the continuation (CON) chain of applications. The limitations requiring a thrust-bearing element therefore comprise new subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
The phrase “at least one feature according to claim X”, used in claims 11-16, renders the claims the indefinite as it is unclear which “feature” of the claims the phrase is referring to. 

Claims 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Regarding claim 26, the phrase "of the type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "of the type"), thereby rendering the scope of the claim(s) unascertainable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-32 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bragatto WO 2012/062876 A1. 

Independent Claim 1: Bragatto discloses a seed distribution element for precision pneumatic seed drills, comprising: 
a sowing disc (16) which is rotated by a motor-driven transmission drive shaft (20) at controlled speed (page 4, line 24-page 5, line 1); 
a housing (10) with a fixed portion (11) and a portion (12) which is movable relative to the fixed portion and can be closed against the fixed portion; 
a seed collection chamber (15) being defined in the fixed portion; 
a pneumatic suction chamber (17) being defined in the movable portion; 
the sowing disc being interposed between the fixed and movable portions and having opposed surfaces (16a, 16b) delimiting the chambers (as seen in Fig. 1); 

a seal (24) which is arranged on the movable portion and is capable of sliding contact with the facing surface of the disc when the fixed and movable portions are closed against one another (page 5, lines 9-11);
wherein a pressure differential is provided between the opposed surfaces in the region of a circumferential segment of the ring of holes (page 4, lines 19-23); 
wherein the seed distribution element further comprises a thrust-bearing element (26) of the sowing disc, which thrust-bearing element is supported rotatably in the movable portion in order to withstand at least some of the axial load produced by the disc on the seal (see Fig. 1, page 5; lines 21-23; page 6, lines 8-13), as per claim 1.  

Dependent Claims 2-7: Bragatto discloses wherein the thrust-bearing element (26) is rotated with the disc (page 6, lines 8-13) when the fixed (11) and movable (12) portions are closed against one another, as per claim 2;
wherein the thrust-bearing element (26) comprises a thrust-bearing plate (31) which can bear on that surface (16a) of the sowing disc (16) which faces the seal (24), in a zone radially inside of the ring of holes (23, see Fig. 1), as per claim 3;
wherein the thrust-bearing element (26) comprises a drive element (32) which is fixed for rotation with the plate (31) and can be coupled with the drive shaft (20) of the disc (16) when the fixed (11) and movable (12) portions are closed against one another (page 6, lines 8-13), as per claim 4;

wherein the drive element (32) comprises a coupling member (“coupling device” not shown, see page 6, lines 10-11) which rotates jointly with the thrust-bearing plate (31) but has radial and/or circumferential clearance so as to be self-centred during rotational coupling with the drive shaft (20) of the disc (16, page 6, lines 8-13), as per claim 6;
wherein the movable portion (12) is hinged (12a, 13) to the fixed portion (11), as per claim 7.

Independent Claim 8: Bragatto discloses a sowing element (2) for precision seed drills (3) comprising a frame (6) on which a seed distribution element according to claim 1 (as rejected by Bragatto above) is mounted, as per claim 8.

Independent Claim 9: Bragatto discloses a seed drill (3) comprising a supporting structure (8) on which a plurality of sowing elements (2) according to claim 8 (as rejected by Bragatto above) are mounted, as per claim 9.

Independent Claim 10: Bragatto discloses a kit for the retrofitting of seed distribution elements of precision pneumatic seed drills wherein the distribution elements are of the type including: 
a sowing disc (16) which is rotated by a motor-driven transmission drive shaft (20) at controlled speed (page 4, line 24-page 5, line 1); 
a housing (10) with a fixed portion (11) and a portion (12) which is movable relative to the fixed portion and can be closed against the fixed portion; 
a seed collection chamber (15) being defined in the fixed portion; 
a pneumatic suction chamber (17) being defined in the movable portion; 
the sowing disc being interposed between the fixed and movable portions and having opposed surfaces (16a, 16b) delimiting the chambers (as seen in Fig. 1); 
the sowing disc having at least one ring of selector holes (23) extending between the opposed surfaces; and 
a seal (24) which is arranged on the movable portion and is capable of sliding contact with the facing surface of the disc when the portions are closed against one another (page 5, lines 9-11); 
wherein a pressure differential is provided between the opposed surfaces in the region of a circumferential segment of the ring of holes (page 4, lines 19-23);  15Continuation Application Atty Ref 27151 10027US09 
wherein the kit comprises the movable portion pre-assembled with a thrust-bearing element (26) of the sowing disc, which thrust-bearing element is supported rotatably in the movable portion in order to withstand at least some of the axial load produced by the disc on the seal (see Fig. 1; page 5, lines 21-23; page 6, lines 8-13), as per claim 10.  

Dependent Claims 11-16: Bragatto further discloses wherein the movable portion (12) and the thrust-bearing element (26) comprise at least one feature according to claim 2 (as rejected by Bragatto above), as per claim 11;
wherein the movable portion (12) and the thrust-bearing element (26) comprise at least one feature according to claim 3 (as rejected by Bragatto above), as per claim 12;
wherein the movable portion (12) and the thrust-bearing element (26) comprise at least one feature according to claim 4 (as rejected by Bragatto above), as per claim 13;
wherein the movable portion (12) and the thrust-bearing element (26) comprise at least one feature according to claim 5 (as rejected by Bragatto above), as per claim 14;
wherein the movable portion (12) and the thrust-bearing element (26) comprise at least one feature according to claim 6 (as rejected by Bragatto above), as per claim 15;
wherein the movable portion (12) and the thrust-bearing element (26) comprise at least one feature according to claim 7 (as rejected by Bragatto above), as per claim 16.

Independent Claim 17: Bragatto discloses a seed meter for an agricultural planter, said seed meter comprising: 
a seed disc (16) which is rotated by a motor-driven shaft (20) at controlled speed (page 4, line 24-page 5, line 1); 
a meter housing (10) with a fixed portion (11) and a portion (12) which is movable relative to the fixed portion and can be closed against the fixed portion; 
a seed pool area (15) being defined in the fixed portion; 
a vacuum area (17) defined in the movable portion; 
the seed disc being interposed between the fixed and movable portions and having opposed surfaces (16a, 16b) delimiting the seed pool area from the vacuum area (seen in Fig. 1); 
the seed disc having at least one ring of seed apertures (23) extending between the opposed surfaces; and 
a seal (24) which is arranged on the movable portion and is capable of sliding contact with the facing surface of the disc when the fixed and movable portions are closed against one another (page 5, lines 9-11);
16Continuation ApplicationAtty Ref 27151 10027US09wherein a pressure differential is provided between the opposed surfaces in the region of a circumferential segment of the ring of seed apertures (page 4, lines 19-23); 
wherein the seed meter further comprises a thrust-bearing element (26) of the seed disc, which thrust-bearing element is supported rotatably in the movable portion in order to withstand at least some of the axial load produced by the disc on the seal (Fig. 1; page 5, lines 21-23; page 6, lines 8-13), as per claim 17.  

Dependent Claims 18-23: Bragatto further discloses wherein the thrust-bearing element (26) is rotated with the disc (16, page 6, lines 8-13) when the fixed (11) and movable (12) portions are closed against one another, as per claim 18;
wherein the thrust-bearing element (26) comprises a thrust-bearing plate (31) which can bear on that surface (16a) of the seed disc (16) which faces the seal (24), in a zone radially inside of the ring of seed apertures (23, seen in Fig. 1), as per claim 19;
wherein the thrust-bearing element (26) comprises a drive element (32) which is fixed for rotation with the plate (31) and can be coupled with the shaft (20) of the disc (16) when the fixed (11) and movable (12) portions are closed against one another (page 6, lines 8-13), as per claim 20;
wherein the drive element (32) is centered relative to the shaft (20, page 6, lines 10-13), as per claim 21;
wherein the drive element (32) comprises a coupling member (“coupling device” not shown, page 6, lines 10-11) which rotates jointly with the thrust-bearing plate (31), as per claim 22;
wherein the movable portion (12) is mechanically coupled (via 12a, 13) to the fixed portion (11), as per claim 23. 
 
Independent Claim 24: Bragatto discloses an agricultural planter (3) comprising a frame (6) on which a seed meter (1) according to claim 17 (as rejected by Bragatto above) is mounted, as per claim 24.  

Independent Claim 25: Bragatto discloses an agricultural planter (3) including a supporting structure (8) on which a plurality of seed meters (1) according to claim 24 (as rejected by Bragatto above) are mounted, as per claim 25.

Independent Claim 26: Bragatto discloses an assembly for a seed meter of an agricultural planter wherein the seed meter is of the type including: 
a seed disc (16) which is rotated by a motor-driven shaft (20) at controlled speed (page 4, line 24-page 5, line 1);  17Continuation Application Atty Ref 27151 10027US09 
a meter housing (10) with a fixed portion (11) and a portion (12) which is movable relative to the fixed portion and can be closed against the fixed portion; 
a seed pool area (15) being defined in the fixed portion; 
a vacuum area (17) defined in the movable portion; 
the seed disc being interposed between the fixed and movable portions and having opposed surfaces (16a, 16b) delimiting the seed pool area from the vacuum area (as seen in Fig. 1); 
the seed disc having at least one ring of seed apertures (23) extending between the opposed surfaces; and 
a seal (24) which is arranged on the movable portion and is capable of sliding contact with the facing surface of the disc when the fixed and movable portions are closed against one another (page 5, lines 9-11); 

wherein the assembly comprises, in said movable portion, a thrust-bearing element (26) of the seed disc, which thrust-bearing element is supported rotatably in the movable portion in order to withstand at least some of the axial load produced by the disc on the seal (Fig. 1; page 5, lines 21-23; page 6, lines 8-13), as per claim 26.  

Dependent Claims 27-32: Bragatto further discloses wherein the thrust-bearing element (26) is rotated with the disc (16, page 6, lines 8-13) when the fixed (11) and movable (12) portions are closed against one another, as per claim 27;  
wherein the thrust-bearing element (26) comprises a thrust-bearing plate (31) which can bear on that surface (16a) of the seed disc (16) which faces the seal (24), in a zone radially inside of the ring of seed apertures (23, see Fig. 1), as per claim 28; 
wherein the thrust-bearing element (26) comprises a drive element (32) which is fixed for rotation with the plate (31) and can be coupled with the shaft (20) of the disc (16) when the fixed (11) and movable (12) portions are closed against one another (page 6, lines 8-13), as per claim 29;  
wherein the drive element (32) is centered relative to the shaft (20, page 6, lines 10-13), as per claim 30;
wherein the drive element (32) comprises a coupling member (“coupling device” not shown, see page 6, lines 10-11) which rotates jointly with the thrust-bearing plate (31), as per claim 31;
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.
/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 29, 2021